DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record SHEN BIN WU (Reg. 77497) on February 25, 2021.

Claim 1, which were filed on November 23, 2020 as follows: 
A control panel of a machine, comprising: 
a controller; 
a multi-touch panel in resistive film type, comprising: 
a touch surface, receiving a touch operation; 
a first panel, comprising: 
a first electrode substrate, 
a plurality of first divided electrodes, being connected to the first electrode substrate and disposed parallel to each other in an X direction, 
a second electrode substrate, being disposed to face the first electrode substrate with a predetermined gap therebetween, 
a plurality of second divided electrodes, being connected to the second electrode substrate and disposed in parallel with each other in the X direction, and 

a second panel, comprising: 
a third electrode substrate, 
a plurality of third divided electrodes, being connected to the third electrode substrate and disposed in parallel with each other in a Y direction orthogonal to the X direction, 
a fourth electrode substrate, being disposed to face the thirdApplication No.: 16/159,732 electrode substrate with a predetermined gap therebetween, 
a plurality of fourth divided electrodes, being connected to the fourth electrode substrate and disposed in parallel with each other in the Y direction, and 
a second conductive film having a plurality of second strip-shaped conductive films respectively disposed in parallel between the third divided electrodes and the fourth divided electrodes facing each other, wherein the touch surface is divided into a plurality of cells by the plurality of first strip-shaped conductive films and the plurality of second strip-shaped conductive films, and 
wherein the multi-touch panel outputs a first output signal indicating coordinates of a single position in one cell when the touch operation is performed at the single position in the one cell or outputs the first output signal indicating coordinates of a midpoint of a plurality of positions in the one cell when the touch operation is simultaneously performed at the plurality of positions in the one cell, 

the multi-touch panel outputs a second output signal indicating coordinates of each single position in each of at least two different cells when touch operations are simultaneously performed in the each single position in the each of the at least two different cells or outputs the second output signal indicating coordinates of each midpoint of a plurality of positions in each of at least two different cells when touch operations are simultaneously performed at the plurality of positions in each of the at least two different cells, 3Customer No.: 31561 Application No.: 16/159,732 Docket No.: 80739-US-933 
wherein the second output signal indicating the coordinates of the each single position in the each of the at least two different cells or the second output signal indicating the coordinates of the each midpoint of the plurality of points in the each of the at least two cells is received by the controller; and 
an image display panel having a display surface, wherein the display surface is divided into the plurality of cells defined by the first strip-shaped conductive film and the second strip-shaped conductive film, and 
wherein the controller outputs a control signal when receiving the first output signal indicating the coordinates of the single position in the one cell and the coordinates of the midpoint of the plurality of positions in the one cell, 
wherein the controller does not output a control signal when receiving the second output signal indicating the coordinates of the each single position in the each of the at the at least two different cells.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5 are allowed.
The present invention is directed to a control panel with a resistive multi-touch panel comprises a plurality of x direction electrodes and a plurality of y direction electrodes to form a plurality of touch cells, a controller receives a first output signal from the resistive multi-touch panel according to a single touch in one cell or a midpoint of multiple touches in one cell, and receives a second output signal from the resistive multi-touch panel according to at least two cells are simultaneously and singly touches or a midpoint of at least two cells are singly and simultaneously touched. The claimed invention (claim 1 as representative of the independent claims) recites:
A control panel of a machine, comprising: 
a controller; 
a multi-touch panel in resistive film type, comprising: 
a touch surface, receiving a touch operation; 
a first panel, comprising: 
a first electrode substrate, 
a plurality of first divided electrodes, being connected to the first electrode substrate and disposed parallel to each other in an X direction, 
a second electrode substrate, being disposed to face the first electrode substrate with a predetermined gap therebetween, 

a first conductive film having a plurality of first strip-shaped conductive films respectively disposed in parallel between the first divided electrodes and the second divided electrodes facing each other; and 
a second panel, comprising: 
a third electrode substrate, 
a plurality of third divided electrodes, being connected to the third electrode substrate and disposed in parallel with each other in a Y direction orthogonal to the X direction, 
a fourth electrode substrate, being disposed to face the thirdApplication No.: 16/159,732 electrode substrate with a predetermined gap therebetween, 
a plurality of fourth divided electrodes, being connected to the fourth electrode substrate and disposed in parallel with each other in the Y direction, and 
a second conductive film having a plurality of second strip-shaped conductive films respectively disposed in parallel between the third divided electrodes and the fourth divided electrodes facing each other, wherein the touch surface is divided into a plurality of cells by the plurality of first strip-shaped conductive films and the plurality of second strip-shaped conductive films, and 
wherein the multi-touch panel outputs a first output signal indicating coordinates of a single position in one cell when the touch operation is performed at the single position in the one cell or outputs the first output signal indicating coordinates of a 
wherein the first output signal indicating the coordinates of the single position in the one cell or the first output signal indicating the coordinates of the midpoint of the plurality of positions in the one cell is received by the controller, and 
the multi-touch panel outputs a second output signal indicating coordinates of each single position in each of at least two different cells when touch operations are simultaneously performed in the each single position in the each of the at least two different cells or outputs the second output signal indicating coordinates of each midpoint of a plurality of positions in each of at least two different cells when touch operations are simultaneously performed at the plurality of positions in each of the at least two different cells, 3Customer No.: 31561 Application No.: 16/159,732 Docket No.: 80739-US-933 
wherein the second output signal indicating the coordinates of the each single position in the each of the at least two different cells or the second output signal indicating the coordinates of the each midpoint of the plurality of points in the each of the at least two cells is received by the controller; and 
an image display panel having a display surface, wherein the display surface is divided into the plurality of cells defined by the first strip-shaped conductive film and the second strip-shaped conductive film, and 
wherein the controller outputs a control signal when receiving the first output signal indicating the coordinates of the single position in the one cell and the coordinates of the midpoint of the plurality of positions in the one cell, 
the at least two different cells.

The claimed material as disclosed is detailed and specific. The prior art teach a touch panel device equipped with a plurality of x electrodes and a plurality of y electrodes to form a plurality of touch cells as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims of outputting a first output signal from the resistive multi-touch panel according to a single touch in one cell or according to a midpoint of multiple touches in one cell. The claimed limitations find support in the specification at least on pages 1-8 and Figures 1-5. Applicant has argued these limitations on pages 3-7, of Applicant’s Remarks filed November 23, 2020 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1, 3-5 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BAN et al (US 2018/0284930 A1) teach a laser touch panel, a laser touch method for a laser touch panel, a laser touch display device, a laser touch display system and a laser touch panel. The laser touch panel includes a first conductive layer, a second conductive layer, and a light-induced resistance change material layer. 
NAKAJIMA (US 2009/0314551 A1) teaches an analog resistive-film touch panel comprises: a plurality of transparent conductive film regions arranged along a given direction on a first member, wherein the transparent conductive film regions are formed on a surface facing a second member, and adjacent transparent conductive film regions are electrically insulated from each other; driving electrode pairs respectively provided in the transparent conductive film regions; a detection electrode pair formed on the second member whose surface facing the first member is coated with a transparent conductive film, wherein electrodes forming the detection electrode pair are arranged so as to face each other in a direction orthogonal to the direction in which electrodes forming each of the driving electrode pairs face each other; and discriminating means for discriminating, based on a voltage value detected via the detection electrode pair, 
Matsuda et al (US 2012/0268419 A1) teach a touch panel including upper and lower electrode substrates including upper and lower conductive layers, respectively; first and second electrodes respectively provided at both ends of the upper conductive layer in a first direction for causing an electric potential distribution in the first direction; third and fourth electrodes respectively provided at both ends of the lower conductive layer in a second direction perpendicular to the first direction for causing an electric potential distribution in the second direction; a flexible substrate provided to be connected to the lower electrode substrate or the upper electrode substrate; a first resistor portion electrically connected to either of the first or second electrode and formed at the upper electrode substrate or the flexible substrate; and a second resistor portion connected to either of the third or fourth electrode and formed at the lower electrode substrate or the flexible substrate.
Ito et al (US 2011/0069040 A1) teach an image control system controls an image displayed on a display screen of a display section based on a detection value output from a detection section, the detection section outputting the detection value corresponding to a first position when an operation state of a touch operation performed on an operation surface is a first operation state in which a first touch operation is performed at the first position on the operation surface, and outputting the detection value corresponding to a midpoint between the first position and a second position when the operation state is a second operation state in which a second touch operation is performed at the second position on the operation surface in addition to the first touch 
Li et al (US 2010/0182278 A1) teach a resistive touch control device and driving methods and a driving controller thereof are provided to switch operation modes of a touch panel. Depending on the user's requirement, the touch panel can be operated in multi-touch mode or only in an analog mode with high resolution. In other words, the touch control device can be operated in a digital mode, the analog mode, or a hybrid mode including both of the digital and the analog modes.
Li et al (US 2009/0161060 A1) teach a touch panel including a first transparent substrate, a second transparent substrate, first conductive patterns, first electrodes, second conductive patterns, second electrodes, and spacers is provided. The first conductive patterns are disposed on the first transparent substrate, and extend along a first direction. The first electrodes are disposed at the two ends of the first conductive patterns in the first direction. The second conductive patterns are disposed on the second substrate, and extend along a second direction intersecting the first direction. The second electrodes are disposed at the two ends of the second conductive patterns in the second direction. The abovementioned conductive patterns are located between the first substrate and the second substrate, and the projections of the conductive patterns to the first transparent substrate are partially overlapped to form sensing 
D’SOUZA et al (US 2009/0322701 A1) teach resistive touchscreen system has a substrate with a first conductive coating having a first resistance and a coversheet with a second conductive coating having a second resistance. The substrate and coversheet are positioned proximate each other such that the first conductive coating faces the second conductive coating. The substrate and coversheet are electrically disconnected with respect to each other in the absence of a touch. First and second sets of electrodes for establishing voltage gradients in first and second directions are formed on the substrate and the coversheet, respectively. A controller biases the first and second sets of electrodes in two different cycles. The controller senses a bias current associated with at least one of the first and second resistances. The bias current has a reference value associated with no touch. An increase in the bias current relative to the reference value indicates two simultaneous touches.
WASHINO et al (US 2009/0189877 A1) teach an analog touch panel device capable of utilizing a two-point touch on a touch panel as meaningful information input and a user interface device employing the analog touch panel device are provided. A decision is made as to whether two points are touched or not on a touch panel TP having resistive films which have electrode terminals at opposite end portions each and are superimposed top and bottom in such a manner that the electrode terminals become orthogonal, in which the top and bottom resistive films are brought into contact with each other by a push of a resistive film surface by touch input. The decision is made according to resistance values between the opposite terminals, and when a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693